  Case 20-12747-CMG         Doc 31    Filed 08/06/20 Entered 08/07/20 08:47:30            Desc Main
                                     Document      Page 1 of 2




   UNITED STATES BANKRUPTCY COURT                                   Order Filed on August 6, 2020
   DISTRICT OF NEW JERSEY                                           by Clerk
                                                                    U.S. Bankruptcy Court
   Caption in Compliance with D.N.J. LBR 9004-2(c)                  District of New Jersey
   Friedman Vartolo LLP
   85 Broad Street- Suite 501
   New York, New York 10004                                Case No.: 20-12747
   bankruptcy@friedmanvartolo.com
   T: (212) 471-5100                                       Chapter: 13
   F: (212) 471-5150
   Attorneys for Secured Creditor SN Servicing             Hon. Judge:
   Corporation as Servicer for US Bank Trust National      Christine M. Gravelle
   Association as Trustee of the Tiki Series IV Trust
                                                           Hearing Date:
   In Re:                                                  August 5, 2020 at 9:00 AM

   Joan M. Brennan

   Debtor(s)




                             ORDER VACATING AUTOMATIC STAY

            The relief set forth on the following page numbered two (2) is hereby ORDERED.




DATED: August 6, 2020
Case 20-12747-CMG         Doc 31    Filed 08/06/20 Entered 08/07/20 08:47:30              Desc Main
                                   Document      Page 2 of 2




       Upon the motion of SN Servicing Corporation as Servicer for US Bank Trust National
Association as Trustee of the Tiki Series IV Trust, on behalf of its successors and/or assigns
(hereinafter collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section
362(d) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is

        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

       [x] Real property commonly known and more fully described as: 1916 Raven Crest
Drive, Plainsboro, NJ 08536

       ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further

        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit SN Servicing Corporation as Servicer for US Bank Trust National Association as Trustee
of the Tiki Series IV Trust, it’s successors and/or assigns, to pursue its rights under applicable
state law with respect to the premises 1916 Raven Crest Drive, Plainsboro, NJ 08536; and it is
further

       ORDERED, that the instant order is binding in the event of a conversion; and it is further

      ORDERED, that the Movant is granted reasonable attorney fees in the amount of
$400.00 and costs in the amount of $181.00; and it is further

        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.

        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
